Case: 15-51089      Document: 00513810100         Page: 1    Date Filed: 12/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-51089                                   FILED
                                  Summary Calendar                         December 22, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
STEPHEN E. ROUSE,

                                                 Plaintiff-Appellant

v.

OFFICER CODY MILLER; OFFICER ANDREW HEIMSATH; OFFICER
ORLANDO RAMOS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-721


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Stephen E. Rouse moves for leave to proceed in forma pauperis (IFP) to
appeal the district court’s dismissal of his civil rights complaint. By moving
for leave to proceed IFP in this court, Rouse is challenging the district court’s
certification that his appeal will not be taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court must determine whether



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51089     Document: 00513810100     Page: 2   Date Filed: 12/22/2016


                                  No. 15-51089

Rouse has raised any “legal points arguable on their merits.” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      In his complaint, Rouse alleged that Officer Cody Miller and Officer
Andrew Heimsath had used pepper-spray and excessive force against him. He
also alleged that Officer Orlando Ramos was liable for falsely imprisoning him
at the jail and for the denial of medical care, sleep, and edible food. Despite
being given at least two opportunities to amend, the district court ultimately
concluded that Rouse had provided only conclusory allegations in support of
his claims and dismissed his complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).
      A valid complaint must contain sufficient facts to state a facially
plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). After
reviewing Rouse’s IFP motion, the briefs of the parties, and the record before
us, we conclude that Rouse has not demonstrated that he will raise a
nonfrivolous issue on appeal, see Howard, 707 F.2d at 220, and his motion to
proceed IFP is DENIED. Because his appeal is without arguable merit, it is
DISMISSED. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2